Case 2:20-mc-00007-MSD Document 15 Filed 05/14/20 Page 1 of 17 PageID# 111



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF VIRGINIA


In re:

COURT OPERATIONS UNDER THE EXIGENT
CIRCUMSTANCES CREATED BY THE OUTBREAK                   Case No. 2:20mc7
OF CORONAVIRUS DISEASE 2019 (COVID-19):
CESSATION OF THE U.S. COURTHOUSE IN
NEWPORT NEWS AS THE DISTRICT’S EMERGENCY
JUDICIAL CENTER


                      General Order No. 2020-15

     On March 30, 2020, in response to the outbreak of Coronavirus

Disease 2019 (COVID-19), this Court issued General Order No. 2020-

10, which directed that the U.S. Courthouse in Newport News be

closed to the public and all employees beginning on April 1, 2020,

and until further order by the Court, in order to serve as the

“Emergency Judicial Center” (EJC) for the U.S. District Court for

the Eastern District of Virginia.        As the EJC, the U.S. Courthouse

in Newport News was sanitized and preserved for safe use, in order

to serve as a “last resort” location for Court proceedings or other

Court directed emergency functions in the event that all other

Courthouses in the District were rendered unusable at the same

time.

     As   detailed   in   its   prior   General   Orders,   the   Court has

continued to closely monitor the outbreak of COVID-19, as well as

the developing guidance from the Centers for Disease Control and

Prevention (CDC) and the responses from all branches and levels of
Case 2:20-mc-00007-MSD Document 15 Filed 05/14/20 Page 2 of 17 PageID# 112



government.      This includes the decisions by various states, to

include the Commonwealth of Virginia, to begin the process of

lessening     the   restrictions       on     movement        by    individuals     (i.e.,

scaling back the “stay at home” orders) as well as permitting the

limited reopening of certain businesses conditioned on various

restrictions. 1        In light of these developments, to include the

apparent bending of the curve for the daily number of new COVID-

19    cases   within    Virginia, 2      as       well   as   the    Court’s     increased

capabilities to conduct remote proceedings and thereby reduce the

risk   that   all   Courthouses        in     the    District       would   be   rendered

unusable at the same time, see General Order 2020-11, the Court

has    determined   that    it    is     no       longer    necessary    for     the    U.S.

Courthouse     in   Newport      News,      or     any     other    Courthouse     in   the

District, to serve as the EJC for the District.




1     See      “Forward     Virginia     Blueprint,”      available     at
https://www.governor.virginia.gov//media/governorvirginiagov/governor-of-
virginia/pdf/Forward-Virginia-Presentation-5.4.pdf.
2 While the number of daily new COVID-19 cases within Virginia remains at
or near its highest point, with 1,067 new cases being reported on May 14,
2020, it appears that the high growth rates seen previously in daily new
cases may have been blunted, at least temporarily, through the efforts and
the measures taken by the Commonwealth and its residents. The Court will
continue to monitor such statistics in order to determine, upon reference
to the guidelines provided by various government bodies, to include the
Administrative Office of the U.S. Courts, the appropriate timing and steps
to be taken regarding the Court’s reopening process. As always, the Court
is mindful of its responsibility to balance the health and safety of jurors
and prospective jurors, court employees, criminal defendants, counsel,
judges, and the public with its Constitutional responsibility to continue
federal court operations during the COVID-19 outbreak, and while it is
sometimes necessary to speak in terms of statistics, the Court takes
seriously that each person captured by a statistic is, as always, a person.

                                              2
Case 2:20-mc-00007-MSD Document 15 Filed 05/14/20 Page 3 of 17 PageID# 113



     As such, it is hereby ORDERED that, beginning on May 26, 2020,

the U.S. Courthouse in Newport News will be reopened to the public

and employees for limited operations consistent with the other

Courthouses in this District.        However, the U.S. Courthouse in

Newport News will still be subject to the restrictions regarding

visitors to the U.S. Courthouses in the District, as set forth in

General Order 2020-12 and this General Order below.         Furthermore,

the restrictions on court proceedings, which are also detailed in

General Order 2020-12, shall continue to apply to proceedings at

the U.S. Courthouse in Newport News, until the time that a General

Order is issued outlining any modification to such restrictions as

part of the anticipated phased reopening of all Courthouses in

this District.   Upon reopening, and until further notice, a drop-

box, with a nearby telephone line to the Clerk’s office, will be

available for in-person filings at the U.S. Courthouse in Newport

News, as detailed in General Order 2020-08.        The employees of the

Court shall take all appropriate steps necessary to ensure that

the U.S. Courthouse in Newport News is prepared to reopen to the

public and employees on May 26, 2020.

     Additionally, after considering the available data regarding

the number of confirmed COVID-19 cases per 100,000 residents by

state, the Court has determined that the list of U.S. states

included in the visitor restrictions concerning entry to the U.S.

Courthouses and U.S. Probations Offices in the District requires

                                    3
Case 2:20-mc-00007-MSD Document 15 Filed 05/14/20 Page 4 of 17 PageID# 114



certain updates.    Furthermore, the Court has added language to the

notices to be posted at Courthouse entrances consistent with the

social   distancing     and   face   covering     requirements   detailed    in

General Order 2020-14.        These updates to the visitor restrictions

are designed to limit the spread of COVID-19 within our District,

and are subject to appropriate exceptions made by the Chief Judge.

As such, the attached updated versions of the Public Notices shall

be   posted   outside   of    each   respective    U.S.   Courthouse   in   the

District, to include the U.S. Courthouse in Newport News upon its

reopening on May 26, 2020.

      It is so ORDERED.




                                                      /s/
                                                 Mark S. Davis
                                      CHIEF UNITED STATES DISTRICT JUDGE
Norfolk, Virginia
     14
May ____, 2020




                                       4
Case 2:20-mc-00007-MSD Document 15 Filed 05/14/20 Page 5 of 17 PageID# 115




  PUBLIC NOTICES - VISITOR RESTRICTIONS
 Attached Notices:
       • Alexandria Courthouse
       • Newport News Courthouse
       • Norfolk Courthouse
       • Richmond Courthouse
Case 2:20-mc-00007-MSD Document 15 Filed 05/14/20 Page 6 of 17 PageID# 116




    Alexandria Court Access Notice
  regarding Coronavirus (COVID–19)
     Due to the ongoing coronavirus (COVID-19) outbreak,
please read the below Order before entering the Courthouse:

     By Order of the Chief Judge, the following persons shall not

enter any U.S. Courthouse or U.S. Probation Office in the Eastern

District of Virginia without prior permission from the Chief Judge:

     (1) any persons diagnosed with COVID-19;

     (2) any persons who, in the last fourteen days, have come into

  contact with any individual who has been diagnosed with COVID-19;

     (3) any persons instructed to self-quarantine by any doctor,

  hospital, health practitioner, or health agency;

     (4) any persons who reside with, or have had close contact with,

  any   individual   instructed     to   self-quarantine       by   any   doctor,

  hospital, health practitioner, or health agency;

     (5)   any   persons   who   have,   within   the   last   fourteen    days,

  traveled internationally to ANY COUNTRY outside the United States,

  or have traveled through or visited any of the following states:
Case 2:20-mc-00007-MSD Document 15 Filed 05/14/20 Page 7 of 17 PageID# 117



         - STATE OF NEW YORK                 -   STATE   OF   COLORADO
         - STATE OF NEW JERSEY               -   STATE   OF   IOWA
         - STATE OF ILLINOIS                 -   STATE   OF   MISSISSIPPI
         - STATE OF MICHIGAN                 -   STATE   OF   NEBRASKA
         - COMMONWEALTH OF                   -   STATE   OF   DELAWARE
           PENNSYLVANIA                      -   STATE   OF   SOUTH DAKOTA
         - COMMONWEALTH OF                   -   STATE   OF   RHODE ISLAND
           MASSACHUSETTS                     -   STATE   OF   LOUISIANA
         - STATE OF CONNECTICUT              -   STATE   OF   INDIANA
         - STATE OF GEORGIA

     (6) any persons who reside with, or have had close contact with,

  any individual who, within the last fourteen days, has traveled

  internationally or been in one of the states listed above.


Anyone attempting to enter in violation of these protocols will be

denied entry. If you are scheduled to appear at a U.S. Courthouse or

Probation Office in this District and are unable to do so because of

the restrictions in this Order, you are directed to proceed as

follows:

     •       If you are represented by an attorney, please contact your

             attorney;

     •       If you are an attorney and are scheduled to appear in court

             before a judge, please contact that chambers directly;

     •       If you are scheduled to meet with a Pretrial Services Officer,

             please contact the office of Pretrial Services at (703) 299-

             2250;
  Case 2:20-mc-00007-MSD Document 15 Filed 05/14/20 Page 8 of 17 PageID# 118



       •   If you are scheduled to meet with a Probation officer, please

           contact the Probation Office at (703) 299-2300;

       •   If you are a juror, please contact the Jury Department at

           (703) 299-2104;

       •   For Bankruptcy matters, please contact the Bankruptcy         Court

           Clerk’s Office at (703) 258-1200;

       •   For District Court matters, please contact the District Court

           Clerk’s Office at (703) 299-2100; and

       •   For U.S. Court of Appeals matters, please contact Patricia S.

           Connor, Clerk of Court at (804) 916-2700.

 These restrictions will remain in place temporarily until it is

 determined to be safe to remove them. Any person who thinks that they

 may have been exposed to COVID-19 should contact their healthcare

 provider immediately.



WHILE INSIDE THE COURTHOUSE:
 • To the extent possible, maintain six feet
   of distance from all other individuals.
 • All individuals are required to wear a face-
   covering or mask while in common areas.
Any person who does not comply with these
 requirements will be denied entry and/or
 subject to removal from the Courthouse.
Case 2:20-mc-00007-MSD Document 15 Filed 05/14/20 Page 9 of 17 PageID# 119




 Newport News Court Access Notice
 regarding Coronavirus (COVID–19)
     Due to the ongoing coronavirus (COVID-19) outbreak,
please read the below Order before entering the Courthouse:

     By Order of the Chief Judge, the following persons shall not

enter any U.S. Courthouse or U.S. Probation Office in the Eastern

District of Virginia without prior permission from the Chief Judge:

     (1) any persons diagnosed with COVID-19;

     (2) any persons who, in the last fourteen days, have come into

  contact with any individual who has been diagnosed with COVID-19;

     (3) any persons instructed to self-quarantine by any doctor,

  hospital, health practitioner, or health agency;

     (4) any persons who reside with, or have had close contact with,

  any   individual   instructed     to   self-quarantine       by   any   doctor,

  hospital, health practitioner, or health agency;

     (5)   any   persons   who   have,   within   the   last   fourteen    days,

  traveled internationally to ANY COUNTRY outside the United States,

  or have traveled through or visited any of the following states:
Case 2:20-mc-00007-MSD Document 15 Filed 05/14/20 Page 10 of 17 PageID# 120



         - STATE OF NEW YORK                 -   STATE   OF   COLORADO
         - STATE OF NEW JERSEY               -   STATE   OF   IOWA
         - STATE OF ILLINOIS                 -   STATE   OF   MISSISSIPPI
         - STATE OF MICHIGAN                 -   STATE   OF   NEBRASKA
         - COMMONWEALTH OF                   -   STATE   OF   DELAWARE
           PENNSYLVANIA                      -   STATE   OF   SOUTH DAKOTA
         - COMMONWEALTH OF                   -   STATE   OF   RHODE ISLAND
           MASSACHUSETTS                     -   STATE   OF   LOUISIANA
         - STATE OF CONNECTICUT              -   STATE   OF   INDIANA
         - STATE OF GEORGIA


     (6) any persons who reside with, or have had close contact with,

  any individual who, within the last fourteen days, has traveled

  internationally or been in one of the states listed above.


Anyone attempting to enter in violation of these protocols will be

denied entry. If you are scheduled to appear at a U.S. Courthouse or

Probation Office in this District and are unable to do so because of

the restrictions in this Order, you are directed to proceed as

follows:

     •       If you are represented by an attorney, please contact your

             attorney;

     •       If you are an attorney and are scheduled to appear in court

             before a judge, please contact that chambers directly;

     •       If you are scheduled to meet with a Pretrial Services Officer,

             please contact the office of Pretrial Services at (757) 223-

             4640;
 Case 2:20-mc-00007-MSD Document 15 Filed 05/14/20 Page 11 of 17 PageID# 121



      •   If you are scheduled to meet with a Probation officer, please

          contact the Probation Office at (757) 223-4640;

      •   If you are a juror, please contact the Jury Department at

          (757) 222-7200;

      •   For Bankruptcy matters, please contact the Bankruptcy         Court

          Clerk’s Office at (757) 244-3678;

      •   For District Court matters, please contact the District Court

          Clerk’s Office at (757) 247-0784; and

      •   For U.S. Court of Appeals matters, please contact Patricia S.

          Connor, Clerk of Court at (804) 916-2700.

 These restrictions will remain in place temporarily until it is

 determined to be safe to remove them. Any person who thinks that they

 may have been exposed to COVID-19 should contact their healthcare

 provider immediately.



WHILE INSIDE THE COURTHOUSE:
 • To the extent possible, maintain six feet
   of distance from all other individuals.
 • All individuals are required to wear a face-
   covering or mask while in common areas.
Any person who does not comply with these
 requirements will be denied entry and/or
 subject to removal from the Courthouse.
Case 2:20-mc-00007-MSD Document 15 Filed 05/14/20 Page 12 of 17 PageID# 122




       Norfolk Court Access Notice
   regarding Coronavirus (COVID – 19)

     Due to the ongoing coronavirus (COVID-19) outbreak,
please read the below Order before entering the Courthouse:

     By Order of the Chief Judge, the following persons shall not

enter any U.S. Courthouse or U.S. Probation Office in the Eastern

District of Virginia without prior permission from the Chief Judge:

     (1) any persons diagnosed with COVID-19;

     (2) any persons who, in the last fourteen days, have come into

  contact with any individual who has been diagnosed with COVID-19;

     (3) any persons instructed to self-quarantine by any doctor,

  hospital, health practitioner, or health agency;

     (4) any persons who reside with, or have had close contact with,

  any   individual    instructed   to   self-quarantine       by   any   doctor,

  hospital, health practitioner, or health agency;

     (5) any   persons   who   have,    within   the   last   fourteen    days,

  traveled internationally to ANY COUNTRY outside the United States,

  or have traveled through or visited any of the following states:
Case 2:20-mc-00007-MSD Document 15 Filed 05/14/20 Page 13 of 17 PageID# 123



         - STATE OF NEW YORK                 -   STATE   OF   COLORADO
         - STATE OF NEW JERSEY               -   STATE   OF   IOWA
         - STATE OF ILLINOIS                 -   STATE   OF   MISSISSIPPI
         - STATE OF MICHIGAN                 -   STATE   OF   NEBRASKA
         - COMMONWEALTH OF                   -   STATE   OF   DELAWARE
           PENNSYLVANIA                      -   STATE   OF   SOUTH DAKOTA
         - COMMONWEALTH OF                   -   STATE   OF   RHODE ISLAND
           MASSACHUSETTS                     -   STATE   OF   LOUISIANA
         - STATE OF CONNECTICUT              -   STATE   OF   INDIANA
         - STATE OF GEORGIA

     (6) any persons who reside with, or have had close contact with,

  any individual who, within the last fourteen days, has traveled

  internationally or been in one of the states listed above.


Anyone attempting to enter in violation of these protocols will be

denied entry. If you are scheduled to appear at a U.S. Courthouse or

Probation Office in this District and are unable to do so because of

the restrictions in this Order, you are directed to proceed as

follows:

     •       If you are represented by an attorney, please contact your

             attorney;

     •       If you are an attorney and are scheduled to appear in court

             before a judge, please contact that chambers directly;

     •       If you are scheduled to meet with a Pretrial Services Officer,

             please contact Pretrial Services at (757) 222-7400;

     •       If you are scheduled to meet with a Probation Officer, please

             contact the Probation Office at (757) 222-7300;
 Case 2:20-mc-00007-MSD Document 15 Filed 05/14/20 Page 14 of 17 PageID# 124



      •   If you are a juror, please contact the Jury Department at

          (757) 222-7200;

      •   For Bankruptcy matters, please contact the Bankruptcy         Court

          Clerk’s Office at (757) 222-7500;

      •   For District Court matters, please contact the District Court

          Clerk’s Office at (757) 222-7201 for civil matters and at

          (757) 222-7202 for criminal matters; and

      •   For U.S. Court of Appeals matters, please contact Patricia S.

          Connor, Clerk of Court at (804) 916-2700.

 These restrictions will remain in place temporarily until it is

 determined to be safe to remove them. Any person who thinks that they

 may have been exposed to COVID-19 should contact their healthcare

 provider immediately.




WHILE INSIDE THE COURTHOUSE:
 • To the extent possible, maintain six feet
   of distance from all other individuals.
 • All individuals are required to wear a face-
   covering or mask while in common areas.
Any person who does not comply with these
 requirements will be denied entry and/or
 subject to removal from the Courthouse.
Case 2:20-mc-00007-MSD Document 15 Filed 05/14/20 Page 15 of 17 PageID# 125




   Richmond Court Access Notice
 regarding Coronavirus (COVID – 19)

     Due to the ongoing coronavirus (COVID-19) outbreak,
please read the below order before entering the Courthouse:
     By Order of the Chief Judge, the following persons shall not

enter any U.S. Courthouse or U.S. Probation Office in the Eastern

District of Virginia without prior permission from the Chief Judge:

     (1) any persons diagnosed with COVID-19;

     (2) any persons who, in the last fourteen days, have come into

  contact with any individual who has been diagnosed with COVID-19;

     (3) any persons instructed to self-quarantine by any doctor,

  hospital, health practitioner, or health agency;

     (4) any persons who reside with, or have had close contact with,

  any   individual    instructed   to   self-quarantine       by   any   doctor,

  hospital, health practitioner, or health agency;

     (5) any   persons   who   have,    within   the   last   fourteen    days,

  traveled internationally to ANY COUNTRY outside the United States,

  or have traveled through or visited any of the following states:
Case 2:20-mc-00007-MSD Document 15 Filed 05/14/20 Page 16 of 17 PageID# 126



         - STATE OF NEW YORK                 -   STATE   OF   COLORADO
         - STATE OF NEW JERSEY               -   STATE   OF   IOWA
         - STATE OF ILLINOIS                 -   STATE   OF   MISSISSIPPI
         - STATE OF MICHIGAN                 -   STATE   OF   NEBRASKA
         - COMMONWEALTH OF                   -   STATE   OF   DELAWARE
           PENNSYLVANIA                      -   STATE   OF   SOUTH DAKOTA
         - COMMONWEALTH OF                   -   STATE   OF   RHODE ISLAND
           MASSACHUSETTS                     -   STATE   OF   LOUISIANA
         - STATE OF CONNECTICUT              -   STATE   OF   INDIANA
         - STATE OF GEORGIA

     (6) any persons who reside with, or have had close contact with,

  any individual who, within the last fourteen days, has traveled

  internationally or been in one of the states listed above.


Anyone attempting to enter in violation of these protocols will be

denied entry. If you are scheduled to appear at a U.S. Courthouse or

Probation Office in this District and are unable to do so because of

the restrictions in this Order, you are directed to proceed as

follows:

     •       If you are represented by an attorney, please contact your

             attorney;

     •       If you are an attorney and are scheduled to appear in court

             before a judge, please contact that chambers directly;

     •       If you are scheduled to meet with a Pretrial Services Officer,

             please contact Pretrial Services at (804) 916-2800;

     •       If you are scheduled to meet with a Probation officer, please

             contact the Probation Office at (804) 916-2500;
 Case 2:20-mc-00007-MSD Document 15 Filed 05/14/20 Page 17 of 17 PageID# 127



      •   If you are a juror, please contact the Jury Department at

          (804) 916-2212;

      •   For Bankruptcy matters, please contact the Bankruptcy         Court

          Clerk’s Office at (804) 916-2400;

      •   For District Court matters, please contact the District Court

          Clerk’s Office at (804) 916-2220 for civil matters and at

          (804) 916-2230 for criminal matters; and

      •   For U.S. Court of Appeals matters, please contact Patricia S.

          Connor, Clerk of Court at (804) 916-2700.

 These restrictions will remain in place temporarily until it is

 determined to be safe to remove them. Any person who thinks that they

 may have been exposed to COVID-19 should contact their healthcare

 provider immediately.




WHILE INSIDE THE COURTHOUSE:
 • To the extent possible, maintain six feet
   of distance from all other individuals.
 • All individuals are required to wear a face-
   covering or mask while in common areas.
Any person who does not comply with these
 requirements will be denied entry and/or
 subject to removal from the Courthouse.
